Case: 18-20740      Document: 00514967006        Page: 1     Date Filed: 05/22/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 18-20740                            May 22, 2019
                                 Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



CHARLES OTIS HERRING,

                                                Plaintiff−Appellant,

versus

NEWFIRST STATE BANK; GUY STOVALL, III; KIMBERLY KRUEGER;
PHILIP LEOPOLD; CHERYL ROACH; TINA FRICK,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:17-CV-3474




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Charles Herring sued NewFirst National Bank (which he inaccurately


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-20740    Document: 00514967006      Page: 2   Date Filed: 05/22/2019


                                  No. 18-20740

calls NewFirst State Bank) and certain individuals for race discrimination
under Title VII, 42 U.S.C. § 1981, and state-law theories. The district court
converted the motion to dismiss to a motion for summary judgment and
granted summary judgment.

      The district court carefully explained its ruling in a concise but more-
than-adequate five-page opinion entered December 24, 2018.            The court
recounted that Herring was discharged from a janitorial contract because sur-
veillance video showed that he had stolen food from the bank. Herring had a
subcontract with American Paper & Janitorial Products, Inc. The district court
properly reasoned, inter alia, that “[w]hen Herring stole the pastries, he vio-
lated the contract. Paper did not violate the law by cancelling the contract.”
Regarding Title VII, “Herring was never an employee, nor did he file a charge
with the EEOC. As a result, Herring must lose.”

      The summary judgment is AFFIRMED, essentially for the reasons
advanced by the district court.




                                       2